GANNETT CO., INC.

DEFERRED COMPENSATION PLAN

Restatement dated February 1, 2003

(Reflecting all amendments through July 25, 2006)



--------------------------------------------------------------------------------

GANNETT CO., INC.

DEFERRED COMPENSATION PLAN

Restatement dated February 1, 2003

(Reflecting all amendments through July 25, 2006)

Table of Contents

 

     Page 1.0   

BACKGROUND

   1    1.1    Introduction    1    1.2    Certain Definitions    1 2.0   
EXPLANATION OF PLAN    2    2.1    Effective Date    2    2.2    Eligibility   
2    2.3    Interest in the Plan; Deferred Compensation Account    2    2.4   
Amount of Deferral    2    2.5    Time of Election of Deferral    3    2.6   
Accounts and Investments    3    2.7    Participant’s Option to Reallocate
Amounts    5    2.8    Reinvestment of Income    5    2.9    Payment of Deferred
Compensation    5    2.10    Manner of Electing Deferral, Choosing Investments
and Choosing Payment Options    9    2.11    Company Contributions    9    2.12
   Deferrals of Stock Option Compensation    10    2.13    Deferrals of
Restricted Stock by Directors    11 3.0    ADMINISTRATION OF THE PLAN    12   
3.1    Statement of Account    12    3.2    Assignability    12    3.3   
Business Days    12    3.4    Administration    12    3.5    Amendment    13   
3.6    Liability    14    3.7    Change in Control    14    3.8    Claims    19
   3.9    Successors    20    3.10    Governing Law    20



--------------------------------------------------------------------------------

4.0    EMPLOYEES OF PARTICIPATING AFFILIATES    21    4.1    Eligibility of
Employees of Affiliated Companies    21    4.2    Compensation from
Participating Affiliates    21    4.3    Rights Subject to Creditors    21   
4.4    Certain Distributions    22    4.5    Assignability    22



--------------------------------------------------------------------------------

Exhibit 10.4

GANNETT CO., INC.

DEFERRED COMPENSATION PLAN

Restatement dated February 1, 2003

(Reflecting all amendments through July 25, 2006)

1.0 BACKGROUND

 

1.1. Introduction

The Gannett Co., Inc. Deferred Compensation Plan (“Plan”) was adopted to provide
the opportunity for directors of the Company who are not also employees
(“Directors”) to defer to future years all or part of their fees and key
employees to defer to future years all or part of their salary, bonus and/or
shares of Gannett common stock issued pursuant to Stock Incentive Rights
(“SIRs”) under the Gannett Co., Inc. 1978 Long-Term Incentive Plan
(“Compensation”) payable by Gannett Co., Inc. (“Company”) as part of their
retirement and financial planning. The term “Compensation” also shall include
(1) ordinary income that arises upon the exercise of a stock option as more
fully described in Section 2.12; and (2) such other forms of taxable income
derived from the performance of services for the Company as may be designated by
the Committee and which may be deferred pursuant to such special terms and
conditions as the Committee may establish. Notwithstanding the preceding
sentence, in the case of a Director, the term “Compensation” shall exclude
ordinary income that arises upon the exercise of a stock option but shall
include shares of restricted stock (“Restricted Stock”) granted to a Director
under the Gannett Co., Inc. 2001 Omnibus Incentive Compensation Plan or any
successor thereto.

 

1.2 Certain Definitions

This Plan shall apply to compensation earned under the 1978 Long-Term Incentive
Plan, the 2001 Omnibus Incentive Compensation Plan, and successor plans. The
term “SIRs” used in this Plan also includes restricted stock awards issued under
any such plan. The term “Committee” used in this Plan mean the Benefit Plans
Committee. The term “Company” means the Company as defined above in Section 1.1
and any successor to its business and/or assets which assumes the Plan by
operation of law or otherwise. The term “Board” means the Board of Directors of
the Company.

 

- 1 -



--------------------------------------------------------------------------------

2.0 EXPLANATION OF PLAN

 

2.1 Effective Date

The Plan was initially effective July 1, 1987. This amendment and restatement is
effective February 1, 2003 with respect to individuals who become Participants
after January 31, 2003, and with respect to those Participants who were
Participants on January 31, 2003, and who have consented in the time and manner
prescribed by the Committee to the changes made to this Plan pursuant to Board
action on December 3, 2002, in accordance with Section 3.5 hereof. The Plan as
in effect on January 31, 2003 shall continue to apply to all Participants on
that date who do not so consent.

 

2.2 Eligibility

The Plan is available to (a) Directors of the Company and (b) officers and
employees of the Company who reside in the United States and who are designated
as eligible by the Committee. No employee may be designated as eligible unless
the employee belongs to “a select group of management or highly compensated
employees” as defined in Title I of the Employee Retirement Income Security Act
of 1974, as amended (“ERISA”).

 

2.3 Interest in the Plan; Deferred Compensation Account

For each eligible person who elects to defer Compensation (“Participant”), one
or more Deferred Compensation Accounts shall be established in accordance with
Section 2.6(a). A Participant’s interest in the Plan shall be the Participant’s
right to receive payments under the terms of the Plan. A Participant’s payments
from the Plan shall be based upon the value attributable to the Participant’s
Deferred Compensation Accounts.

 

2.4 Amount of Deferral

 

  (a) A Participant may elect to defer receipt of all or a part of his or her
Compensation provided that the minimum deferral for any type of Compensation to
be deferred must be $5,000 for the year of deferral or, in the case of deferred
SIRs, such minimum number of shares as the Committee may determine. In any year
in which the percentage selected for deferral amounts to less than $5,000 of the
type of Compensation being deferred or fewer than the designated number of SIRs,
there shall be no deferral of that type of Compensation for that year.

 

  (b) Notwithstanding the foregoing, Compensation shall not be deferred to the
extent that the deferral would cause the Participant to have insufficient funds
available to provide for all withholdings he or she has authorized to be made,
or are required by law to be made, from his or her Compensation.

 

- 2 -



--------------------------------------------------------------------------------

2.5 Time of Election of Deferral

 

  (a) An election to defer Compensation must be made before the Compensation is
earned. In the case of salary and Directors’ fees, the election to defer must be
made prior to the year in which the services to which the salary or Directors’
fees relate will be performed, or, if deferred during the year in which the
services are performed, at least six months prior to the month in which the
services are performed. In the case of bonuses and SIRs, the election to defer
must be made prior to the year in which the bonuses or SIRs will be paid.

Notwithstanding the foregoing, in his or her first year of eligibility an
employee or Director may make a deferral election within 30 days of first
becoming eligible. This initial deferral may relate only to Compensation
attributable to the period following the deferral election.

 

  (b) Effective May 6, 2003, a new compensation arrangement for Directors was
approved, and accordingly, in the case of Director’s fees, whether payable in
cash, Restricted Stock, or any other form permitted to be deferred under the
Plan, deferral elections under the Plan shall relate to one-year terms (each, a
“Term”) beginning with each annual meeting of shareholders of the Company
(“Annual Meeting”) and ending immediately prior to the next Annual Meeting. Any
deferral election made by a Director prior to 2003 relating to fees earned by
the Director in that year shall apply to fees earned under the prior
compensation arrangement during the partial year beginning on January 1, 2003
and ending immediately prior to the Annual Meeting in May of 2003. In addition,
Directors shall be given the opportunity to make a new deferral election prior
to the 2003 Annual Meeting, which, pursuant to this provision, shall relate to
fees earned under the new compensation arrangement during the Term beginning
with the 2003 Annual Meeting and ending immediately prior to the 2004 Annual
Meeting. With respect to subsequent Terms, deferral elections shall be made no
later than the date specified by the Committee that is prior to the commencement
of the applicable Term. The foregoing election requirements shall be subject to
the rule regarding first year of eligibility set forth in the second paragraph
of Section 2.5(a) above.

 

  (c) Once made, an election to defer for a particular time period is
irrevocable.

 

2.6 Accounts and Investments

 

  (a)

Effective for deferrals on and after January 1, 1997, all Participant records,
reports and elections after an initial election shall be maintained on the basis
of Payment Commencement Dates (as defined in Section 2.9(b)), i.e., all amounts
that have been elected to be paid in full, or to commence payment, in a
designated calendar year shall be aggregated in a single Deferred Compensation
Account for a

 

- 3 -



--------------------------------------------------------------------------------

 

Participant for purposes of subsequent recordkeeping and for elections that may
be available with respect to the deferred amounts, such as investment elections
and payment method elections. Deferrals prior to January 1, 1997, shall be
accounted for in accordance with the accounts in effect on December 31, 1996.

 

  (b) The amount of Compensation deferred will be credited to the Participant’s
Deferred Compensation Account or Accounts as soon as practicable after the
Compensation would have been paid had there been no election to defer.

The amounts credited in a Deferred Compensation Account will be deemed invested
in the fund or funds designated by the Participant from among funds selected by
the Committee, which may include the following or any combination of the
following:

(i) money market funds;

(ii) bond funds;

(iii) equity funds; and

(iv) the Gannett stock fund.

Although the Plan is not subject to section 404(c) of ERISA, the funds available
to Participants under the Plan shall, at all times, constitute a broad range of
investment alternatives that would meet the standards pertaining to the range of
investments set forth in regulations promulgated by the Department of Labor
under section 404(c) of ERISA, or any successor provision, as if that provision
were applicable to the Plan. In the discretion of the Committee, funds may be
added, deleted or substituted from time to time, subject to the preceding
sentence.

Information on the specific funds permitted under the Plan shall be made
available by the Committee to the Participants. If the Committee adds, deletes
or substitutes a particular fund, the Committee shall notify Participants in
advance of the change and provide Participants with the opportunity to change
their

allocations among funds in connection with such addition, deletion or
substitution.

A Participant may allocate contributions to his or her Deferred Compensation
Accounts among the available funds pursuant to such procedures and requirements
as may be specified by the Committee from time to time. Participants shall have
the opportunity to give investment directions with respect to their Accounts at
least once in any three-month period.

 

- 4 -



--------------------------------------------------------------------------------

  (c) All deferrals under this Plan and the earnings credited to them are fully
vested at all times.

 

  (d) The right of any Participant to receive future payments under the
provisions of the Plan shall be a contractual obligation of the Company but
shall be subject to the claims of the creditors of the Company in the event of
the Company’s insolvency or bankruptcy as provided in the trust agreement
described below.

Plan assets may, in the Company’s discretion, be placed in a trust (the “Rabbi
Trust”) (which Rabbi Trust may be a sub-trust maintained as a separate account
within a larger trust that is also used to pay benefits under other Company-
sponsored unfunded nonqualified plans) but will nevertheless continue to be
subject to the claims of the Company’s creditors in the event of the Company’s
insolvency or bankruptcy as provided in the trust agreement. In any event, the
Plan is intended to be unfunded under Title I of ERISA.

 

2.7 Participant’s Option to Reallocate Amounts

A Participant may elect to reallocate amounts in his or her Deferred
Compensation Accounts among the available funds pursuant to such procedures and
requirements as may be specified by the Committee from time to time consistent
with the final sentence of Section 2.6(b).

 

2.8 Reinvestment of Income

Income from a hypothetical fund investment in a Deferred Compensation Account
shall be deemed to be reinvested in that fund as soon as practicable under the
terms of that fund.

 

2.9 Payment of Deferred Compensation

 

  (a) No withdrawal may be made from the Participant’s Deferred Compensation
Accounts except as provided in this Section.

 

  (b)

At the time a deferral election is made, the Participant shall choose the date
on which payment of the amount credited to the Deferred Compensation Account is
to commence, which date shall be either April 1 or October 1 of the year of the
Participant’s retirement, the year next following the Participant’s retirement,
or any other year specified by the Participant that is after the year for which
the Participant is making the deferral (“Payment Commencement Date”). In the
case of Director Participants, the Payment Commencement Date shall be no later
than October 1 of the year after the Director Participant retires from the
Board. In the case of key employee Participants, the Payment Commencement Date
shall be no later than October 1 of the year following the year during which the
key employee reaches age 65 or actually retires, whichever occurs later.

 

- 5 -



--------------------------------------------------------------------------------

 

Notwithstanding the foregoing paragraph: (i) for all elections to defer
occurring on or after November 1, 1991, (ii) in the event that the Committee
adds or substitutes a particular fund or funds, or (iii) if a Participant elects
to reallocate amounts in his or her Deferred Compensation Accounts among
available funds, the Committee shall have the right to fix Payment Commencement
Dates and/or the date or dates upon which the value attributable to a Deferred
Compensation Account is to be determined or paid, or modify such previously
elected dates (but in no event to a date earlier than the date originally
elected by the Participant) in order to comply with the requirements of the
added, substituted or available fund or funds, pursuant to such procedures and
requirements as may be specified by the Committee from time to time.

 

  (c) At the time the election to defer is made, the Participant may choose to
receive payments either (i) in a lump sum, or (ii) if the Payment Commencement
Date is during a year in which the Participant could have retired under a
retirement plan of the Company, in up to fifteen annual installments. The method
of paying a Deferred Compensation Account is the “Method of Payment.” The amount
of any payment under the Plan shall be the value attributable to the Deferred
Compensation Account on the last day of the month preceding the month of the
payment date, divided by the number of payments remaining to be made, including
the payment for which the amount is being determined.

 

  (d) In the event of a Participant’s death or disability before the Participant
has received any payments from a Deferred Compensation Account, the value of the
Account shall be paid to the Participant’s designated beneficiary, in the case
of death, or to the Participant, in the case of disability, at such time and in
such form of payment as is set forth on the applicable deferral form signed by
the Participant, or as the Committee determines, in its sole discretion. In the
event of the Participant’s death or disability after installment payments from a
Deferred Compensation Account have commenced, the remaining balance of the
Account shall be paid to the Participant or designated beneficiary, as
applicable, over the installments remaining to be paid.

Beneficiary designations shall be submitted on the form specified by the
Company. If a Participant so chooses, a separate beneficiary designation may be
made for each Deferred Compensation Account. The filing of a new beneficiary
designation shall automatically revoke any previous beneficiary designation. In
the event a beneficiary designation has not been made, or the beneficiary was
not properly designated (in the sole discretion of the Company), has died or
cannot be found, all payments after death shall be paid to the Participant’s
estate. In case of disputes over the proper beneficiary, the Company reserves
the right to make any or all payments to the Participant’s estate.

 

- 6 -



--------------------------------------------------------------------------------

  (e) A Participant may not change an initial Payment Commencement Date or
Method of Payment for a Deferred Compensation Account after an election has been
made except as provided in this subsection (e) as follows:

 

  (i) The Method of Payment elected by a Participant may be changed by the
Participant’s written election to the Committee at any time up to 36 months
prior to the earlier of the Payment Commencement Date or the Participant’s
termination of employment, or, if the Participant has elected the year of, or
the year next following, his or her retirement as the Payment Commencement Date,
at any time no later than 6 months prior to the Participant’s retirement and
prior to the calendar year in which the retirement occurs. Any change of an
earlier election that is made within 36 months of the earlier of the Payment
Commencement Date or the Participant’s termination, or, if the Participant has
elected the year of, or the year next following, his or her retirement as the
Payment Commencement Date, within 6 months of the Participant’s retirement or in
the year in which the Participant’s retirement occurs, shall be disregarded by
the Committee;

 

  (ii) If a Participant has elected the year of retirement as the Payment
Commencement Date, the Participant may change the Payment Commencement Date to
the year following retirement. That election must be made before the calendar
year in which the retirement occurs and at least six months before the
Participant retires. In no other case may the year initially elected by the
Participant as the Payment Commencement Date be changed. In addition, the
Participant may change the date of payment in the payment year to the first day
of any month in that year so long as that election is made before the
December 31 preceding such year and so long as the Participant gives the
Committee notice of the change at least 90 days before the date payments are to
begin. A technical note — if a Participant has elected the year of retirement as
the Payment Commencement Date but retires on a date that is after the designated
Payment Commencement Date, the payment (or the first annual installment) will
begin on the first day of the month after the Participant retires.

Restrictions on changing Payment Commencement Dates and Methods of Payment shall
not prevent the Participant from choosing a different Payment Commencement Date
and/or Method of Payment for amounts to be deferred in subsequent years.

 

  (f) Notwithstanding any Payment Commencement Date or Method of Payment
selected by a Participant, if:

 

  (i) an employee Participant’s employment with the Company terminates other
than (1) at or after early or normal retirement pursuant to a retirement plan of
the Company, (2) by reason of the Participant’s death, or (3) by reason of the
Participant’s total disability, or

 

- 7 -



--------------------------------------------------------------------------------

  (ii) a director Participant’s directorship terminates for any reason other
than (1) at or after reaching the prescribed mandatory retirement age from the
Board, (2) by reason of such Participant’s death, or (3) by reason of such
Participant’s total disability,

the Committee, in its sole discretion, shall determine whether to distribute
such Participant’s benefits in the form of five annual installment payments or
as a lump sum. In either case, such payment shall begin as soon as
administratively practicable following the Participant’s termination of
employment.

 

  (g) If, in the discretion of the Committee, the Participant has a need for
funds due to an unforeseeable emergency, benefits may be paid prior to the
Participant’s Payment Commencement Date. For this purpose, an unforeseeable
emergency means an unanticipated emergency that is caused by an event beyond the
control of the Participant or the Participant’s beneficiary and that would
result in severe financial hardship if early withdrawal were not permitted. A
payment based upon financial hardship cannot exceed the amount required to meet
the immediate financial need created by the hardship. The Participant requesting
a hardship payment must supply the Committee with a statement indicating the
nature of the need that created the financial hardship, the fact that all other
reasonably available resources are insufficient to meet the need, and any other
information which the Committee decides is necessary to evaluate whether a
financial hardship exists.

A Participant with a financial need that fails to meet the unforeseeable
emergency standard may elect to withdraw funds from the Participant’s Deferred
Compensation Account prior to the date specified in the Participant’s election
form subject to the following conditions: (1) premature withdrawals may be made
only in a lump sum and only in an amount in excess of $10,000; (2) only one
premature withdrawal may be made in a calendar year; (3) the Participant must
suspend further deferrals for the remainder of the calendar year of the
withdrawal; and (4) ten percent of the amount withdrawn shall be irrevocably
forfeited to the Company.

 

  (h) In the Company’s discretion, payments from the Plan may be made in cash or
in the kind of property represented by the fund or funds selected by the
Participant.

 

  (i) All contributions to the Plan and all payments from the Plan, whether made
by the Company or the Trustee, shall be subject to all taxes required to be
withheld under applicable laws and regulations of any governmental authorities.

 

- 8 -



--------------------------------------------------------------------------------

2.10 Manner of Electing Deferral, Choosing Investments and Choosing Payment
Options

 

  (a) In order to make any elections or choices permitted hereunder, the
Participant must give written notice to the Committee. A notice electing to
defer Compensation shall specify:

 

  (i) the percentage and type of Compensation to be deferred;

 

  (ii) the funds chosen by the Participant;

 

  (iii) the Method of Payment to the Participant and the Method of Payment to
the Participant’s estate in the event of the Participant’s death; and

 

  (iv) the Payment Commencement Date.

 

  (b) An election by a Participant to defer Compensation shall apply only to
Compensation deferred in the calendar year for which the election is effective.
However, the designation of the Payment Commencement Date for this year will
require that all deferrals from all years with the same Payment Commencement
Date shall constitute a single Deferred Compensation Account and any other Plan
elections such as investments, will apply to all assets held in this Deferred
Compensation Account regardless of the year of deferral.

 

  (c) The Committee will provide election forms to permit Participants to defer
Compensation to be earned during that calendar year.

 

  (d) The last form received by the Committee directing an allocation of amounts
in a Deferred Compensation Account among the funds available shall govern until
changed by the receipt by the Committee of a subsequent allocation form.

 

2.11 Company Contributions

The Company may, in its sole discretion, make direct cash contributions to the
accounts or subaccounts on behalf of any eligible Participant. The amount and
timing of such contributions shall be subject to the approval of the Executive
Compensation Committee of the Board and that Committee may impose vesting or
other requirements on such accounts.

Except as otherwise provided in this Section, accounts so established shall be
subject to the same terms, conditions, and elections as are applicable to other
accounts under the Plan. The Company shall initially specify the time and method
of payment of amounts from such accounts and may change the time and method of
payment at any time, no later than twelve months before payments are scheduled
to begin. The Company may

 

- 9 -



--------------------------------------------------------------------------------

accelerate payments at any time. The Company’s decisions as to the time and
method of payment need not fall within the provisions of the Plan applicable to
other deferred compensation accounts, but shall be subject to the approval of
the Executive Compensation Committee.

 

2.12 Deferrals of Stock Option Compensation

A Participant, by authorization of, or pursuant to procedures established by,
the Committee, may elect to defer ordinary income imputed to the Participant
upon the exercise of a stock option issued pursuant to any Company-sponsored
stock option plan in accordance with guidelines established by the Committee and
the general terms of this Plan except as such general terms are modified as
follows:

* an election to defer stock option income shall be effective only if made at
least six months prior to the exercise date of the option and in the calendar
year preceding the year of the exercise date. An election to defer stock option
income shall constitute an amendment of the exercise date of the option so that
the option may not be exercised prior to the date six months subsequent to the
date of the notice of deferral. Notwithstanding the foregoing, a Participant may
elect to defer income on the exercise of any option in calendar year 1999
provided that such election is made within 30 days after the adoption of this
Section 2.12 and is effective only with respect to option exercises that are
made at least four months after the date of a participant’s deferral election.
An election to defer option income in 1999 shall constitute an amendment of the
Stock Option Agreement related to such option so that the option may not be
exercised prior to the date four months subsequent to the date of the notice of
deferral.

* a deferral election with respect to any shares received upon a stock option
exercise shall require the deferral of all income with respect to that exercise.

* an election to defer stock option income shall be deemed to constitute a
direction by the Participant to have the Company defer to this Plan the number
of shares (carried to the nearest one ten thousandth of a share) equal in value
to the income that would otherwise have been realized by the Participant
pursuant to his stock option exercise with the ultimate payment of such deferred
shares to be made in accordance with the terms of this Plan. A Participant may
allocate such deferrals among the same investment funds generally available for
other deferrals under this Plan.

* if payments of deferred shares are made in installments, each installment
payment shall be rounded as necessary to provide payment only of a whole number
of shares except that any fractional shares payable in the final installment
shall be paid in cash.

 

- 10 -



--------------------------------------------------------------------------------

2.13 Deferrals of Restricted Stock by Directors

A Director who has elected to receive all or some of his or her fees for a Term,
including, as applicable, the Director’s annual retainer, chair retainer,
meeting fees or long-term award, in the form of Restricted Stock, may elect to
defer such Restricted Stock in accordance with such guidelines and restrictions
as may be established by the Committee and in accordance with the general terms
of this Plan, subject to the following:

 

  (a) An election to defer Restricted Stock must be made at the time the
Director elects to receive all or some of his or her fees for the applicable
Term, as described above, in the form of Restricted Stock, and in accordance
with Section 2.5(b) of the Plan. If a Director makes such a deferral election,
the election must apply to all fees for the applicable Term that the Director
has elected to receive in the form of Restricted Stock.

 

  (b) An election to defer Restricted Stock shall constitute a direction by the
Director to have the Company, in lieu of currently issuing shares of Restricted
Stock, defer under this Plan an amount equal to the value of the Restricted
Stock subject to the election as determined at the time of the award. The
Restricted Stock deferred by a Director under this Plan for a Term shall be
credited as units of stock to a separate sub-account within the Director’s
Deferred Compensation Account. Notwithstanding Section 2.6(c) of the Plan, any
vesting restrictions applicable to an award of Restricted Stock deferred under
the Plan shall apply to the sub-account attributable to such award until such
restrictions lapse in accordance with the original terms of the award.

 

  (c) Restricted Stock deferred under the Plan shall be deemed invested in the
Gannett stock fund during the entire deferral period and the Director shall not
have the right to reallocate such deemed investment to any of the other
investment options otherwise available under the Plan.

 

  (d) At the time an election to defer Restricted Stock is made, the Director
shall elect the time and form of payment of such deferral and earnings thereon
in accordance with Section 2.9 of the Plan, provided, however, that payment of
such amounts shall commence in the year the Director leaves the Board. Payments
shall be made in shares of Company common stock.

 

  (e) Any portion of a Director’s Deferred Compensation Account attributable to
deferred Restricted Stock, whether or not vested, shall not be available for
early withdrawal pursuant to Section 2.9(g) of the Plan.

 

- 11 -



--------------------------------------------------------------------------------

3.0 ADMINISTRATION OF THE PLAN

 

3.1 Statement of Account

Statements setting forth the values of the funds deemed to be held in a
Participant’s Deferred Compensation Accounts will be sent to each Participant
quarterly or more often as the Committee may elect. A Participant shall have two
years from the date a statement has been sent to question the accuracy of the
statement. If no objection is made to the statement, it shall be deemed to be
accurate and thereafter binding on the Participant for all purposes.

 

3.2 Assignability

The benefits payable under this Plan shall not revert to the Company or be
subject to the Company’s creditors prior to the Company’s insolvency or
bankruptcy, nor, except pursuant to will or the laws of descent and
distribution, shall they be subject in any way to anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance, charge, garnishment, execution
or levy of any kind by the Participant, the Participant’s beneficiary or the
creditors of either, including such liability as may arise from the
Participant’s bankruptcy.

 

3.3 Business Days

In the event any date specified herein falls on a Saturday, Sunday, or legal
holiday, such date shall be deemed to refer to the next business day thereafter
or such other date as may be determined by the Committee in the reasonable
exercise of its discretion.

 

3.4 Administration

This Plan shall be administered by the Committee. The Committee has sole
discretion to interpret the Plan and to determine all questions arising in the
administration, interpretation, and application of the Plan. The Committee’s
powers include the power, in its sole discretion and consistent with the terms
of the Plan, to determine who is eligible to participate in this Plan, to
determine the eligibility for and the amount of benefits payable under the Plan,
to determine when and how amounts are allocated to a Participant’s Deferred
Compensation Account, to establish rules for determining when and how elections
can be made, to adopt any rules relating to administering the Plan and to take
any other action it deems appropriate to administer the Plan. The Committee may
delegate its authority hereunder to one or more persons. Whenever the value of a
Deferred Compensation Account is to be determined under this Plan as of a
particular date, the Committee may determine such value using any method that is
reasonable, in its discretion. Whenever payments are to be made under this Plan,
such payments shall begin within a reasonable period of time, as determined by
the Committee, and no interest shall be paid on such amounts for any reasonable
delay in making the payments.

 

- 12 -



--------------------------------------------------------------------------------

3.5 Amendment

 

  (a) This Plan may at any time and from time to time be amended or terminated
by the Board or the Compensation Committee of the Board. No amendment shall,
without the consent of a Participant, adversely affect such Participant’s
interest in the Plan, i.e., the Participant’s benefit accrued to the effective
date of the amendment (hereinafter referred to as the “Protected Interest”), as
determined by the Committee in its sole discretion.

 

  (b) An amendment shall be considered to adversely affect a Participant’s
interest in the Plan if it has the effect of:

 

  (i) reducing the Participant’s Protected Interest in his or Deferred
Compensation Accounts;

 

  (ii) eliminating or restricting a Participant’s right to give investment
directions with respect to the Participant’s Protected Interest in his or her
Deferred Compensation Accounts under Sections 2.6 and 2.7 of the Plan, except
that a change in the number or type of funds available shall not be considered
an amendment of the Plan as long as the funds available to Participants
following such change constitute a broad range of investment alternatives under
the standards pertaining to the range of investments set forth in regulations
promulgated by the Department of Labor under section 404(c) of ERISA or any
successor provision;

 

  (iii) eliminating or restricting any timing or payment option available with
respect to the Participant’s Protected Interest in his or her Deferred
Compensation Accounts, or the Participant’s right to make and change payment
elections with respect to such Protected Interest, under Section 2.9, 2.10 or
any other provision of the Plan;

 

  (iv) reducing or diminishing any of the change in control protections provided
to the Participant under Section 3.7 or any other provision of the Plan; or

 

  (v) reducing or diminishing the rights of the Participant under this
Section 3.5 with respect to any amendment or termination of the Plan.

 

  (c) Notwithstanding any in the foregoing to the contrary, any amendment made
for the purpose of protecting the favorable tax treatment of amounts deferred
under the Plan following a change in applicable law, including for this purpose
a change in statute, regulation or other agency guidance, shall not be
considered to adversely affect a Participant’s interest in the Plan.

 

- 13 -



--------------------------------------------------------------------------------

  (d) If the Plan is terminated, compensation shall prospectively cease to be
deferred as of the date of the termination. Each Participant will be paid the
value of his or her Deferred Compensation Accounts, including earnings credited
through the payment date based on the Participant’s investment allocations, at
the time and in the manner provided for in Sections 2.9 and 2.10.

 

3.6 Liability

 

  (a) Except in the case of willful misconduct, no Director or employee of the
Company, or person acting as the independent fiduciary provided for in
Section 3.7, shall be personally liable for any act done or omitted to be done
by such person with respect to this Plan.

 

  (b) The Company shall indemnify, to the fullest extent permitted by law,
members of the Committee, persons acting as the independent fiduciary and
Directors and employees of the Company, both past and present, to whom are or
were delegated duties, responsibilities and authority with respect to the Plan,
against any and all claims, losses, liabilities, fines, penalties and expenses
(including, but not limited to, all legal fees relating thereto), reasonably
incurred by or imposed upon such persons, arising out of any act or omission in
connection with the operation and administration of the Plan, other than willful
misconduct.

 

3.7 Change in Control

 

  (a) Participation. If a change in control occurs, each eligible person who is
participating in the Plan on the date of the change in control shall be entitled
to continue participating in the Plan and to make additional deferrals under its
terms following the change in control, until he or she ceases to meet the
criteria for an “eligible person” specified in Section 2.2 hereof (without
regard to designation by the Committee) or the Plan is terminated pursuant to
Section 3.5. No new persons may be designated as eligible to participate in the
Plan on or after a change in control.

 

  (b) Legal Expense. If, with respect to any alleged failure by the Company to
comply with any of the terms of this Plan subsequent to a change in control,
other than any alleged failure relating to a matter within the control of the
independent fiduciary and with respect to which the Company is acting pursuant
to a determination or direction of the independent fiduciary, a Participant or
beneficiary hires legal counsel or institutes any negotiations or institutes or
responds to legal action to assert or defend the validity of, enforce his rights
under, obtain benefits promised under or recover damages for breach of the terms
of this Plan, then, regardless of the outcome, the Company shall pay, as they
are incurred, a Participant’s or beneficiary’s actual expenses for attorneys’
fees and disbursements, together with such additional payments, if any, as may
be necessary so that the net after-tax payments to the Participant or
beneficiary equal such fees and disbursements.

 

- 14 -



--------------------------------------------------------------------------------

  (c) Mandatory Contributions to Rabbi Trust. If a change in control occurs, the
Company shall make mandatory contributions to a Rabbi Trust established pursuant
to Section 2.6(d), to the extent required by the provisions of such Rabbi Trust.

 

  (d) Powers of Independent Fiduciary. Following a change in control, the Plan
shall be administered by the independent fiduciary. The independent fiduciary
shall assume the following powers and responsibilities from the Committee and
the Company:

 

  (i) The independent fiduciary shall assume all powers and responsibilities
assigned to the Committee under Section 3.4 and all other provisions of the
Plan, including, without limitation, the sole power and discretion to:

 

  (1) determine all questions arising in the administration and interpretation
of the Plan, including factual questions and questions of eligibility to
participate and eligibility for benefits;

 

  (2) adjudicate disputes and claims for benefits;

 

  (3) adopt rules relating to the administration of the Plan;

 

  (4) select the investment funds available to Participants under Section 2.6 of
the Plan (subject to the requirement that, at all times, such funds constitute a
broad range of investment alternatives under the standards pertaining to the
range of investments set forth in regulations promulgated by the Department of
Labor under section 404(c) of ERISA or any successor provision);

 

  (5) determine the amount, timing and form of benefit payments;

 

  (6) direct the Company and the trustee of the Rabbi Trust on matters relating
to benefit payments;

 

  (7) engage attorneys, accountants, actuaries and other professional advisors
(whose fees shall be paid by the Company), to assist it in performing its
responsibilities under the Plan; and

 

  (8) delegate to one or more persons selected by it, including outside vendors,
responsibility for fulfilling some or all of its responsibilities under the
Plan.

 

- 15 -



--------------------------------------------------------------------------------

  (ii) The independent fiduciary, and not the Company or the Executive
Compensation Committee, shall have the sole authority to determine the time and
method of payment of amounts attributable to contributions made by the Company
prior to the change in control under Section 2.11, provided that the independent
fiduciary may not accelerate the payment of such amounts to a Participant
without the Participant’s consent.

 

  (iii) The independent fiduciary shall have the sole power and discretion to
(1) direct the investment of assets held in the Rabbi Trust, including the
authority to appoint one or more investment managers to manage any such assets
and (2) remove the trustee of the Rabbi Trust and appoint a successor trustee in
accordance with the terms of the trust agreement.

 

  (e) Review of Decisions.

 

  (i) Notwithstanding any provision in the Plan to the contrary, following a
change of control, any act, determination or decision of the Company (including
its Board or any committee of its Board) with regard to the administration,
interpretation and application of the Plan must be reasonable, as viewed from
the perspective of an unrelated party and with no deference paid to the actual
act, determination or decision of the Company. Furthermore, following a change
in control, any decision by the Company shall not be final and binding on a
Participant. Instead, following a change in control, if a Participant disputes a
decision of the Company relating to the Plan and pursues legal action, the court
shall review the decision under a “de novo” standard of review.

 

  (ii) Following a change in control, any act, determination or decision of the
independent fiduciary with regard to the administration, interpretation and
application of the Plan shall be final, binding, and conclusive on all parties.

 

  (f) Company’s Duty to Cooperate. Following a change in control, the Company
shall cooperate with the independent fiduciary as may be necessary to enable the
independent fiduciary to carry out its powers and responsibilities under the
Plan and Rabbi Trust, including, without limitation, by promptly furnishing all
information relating to Participants’ benefits as the independent fiduciary may
reasonably request.

 

  (g) Appointment of Independent Fiduciary. The independent fiduciary
responsible for the administration of the Plan following a change in control
shall be a committee composed of the individuals who constituted the Company’s
Benefit Plans Committee immediately prior to the change in control and the
Company’s chief executive officer immediately prior to the change in control.

 

- 16 -



--------------------------------------------------------------------------------

If, following a change in control, any individual serving on such committee
resigns, dies or becomes disabled, the remaining members of the committee shall
continue to serve as the committee without interruption. A successor member
shall be required only if there are less than three remaining members on the
committee. If a successor member is required, the successor shall be an
individual appointed by the remaining member or members of the committee who
(i) is eligible to be paid benefits from the assets of the Rabbi Trust or the
larger trust of which it is a part and (ii) agrees to serve on such committee.

If at any time there are no remaining members on the committee (including any
successor members appointed to the committee following the change in control),
the Trustee shall promptly submit the appointment of the successor members to an
arbiter, the costs of which shall be borne fully by the Company, to be decided
in accordance with the American Arbitration Association Commercial Arbitration
Rules then in effect. The arbiter shall appoint three successor members to the
committee who each meet the criteria for membership set forth above. Following
such appointments by the arbiter, such successor members shall appoint any
future successor members to the committee to the extent required above (i.e.,
if, at any time, there are less than three remaining members on the committee)
and subject to the criteria set forth above.

If one or more successor members are required and there are no individuals
remaining who satisfy the criteria for membership on the committee, the
remaining committee members or, if none, the Trustee, shall promptly submit the
appointment of the successor member or members to an arbiter, and the Company
shall bear the costs of arbitration, as provided for in the preceding paragraph.

 

  (h) Change in Control Definition. As used in this Plan, a “change in control”
means the first to occur of the following:

 

  (i) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934 (the
“Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 20% or more of either (1) the
then-outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (2) the combined voting power of the then-outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however,
that, for purposes of this Section, the following acquisitions shall not
constitute a change in control: (A) any acquisition directly from the Company,
(B) any acquisition by the Company, (C) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or one of its
affiliates or (D) any acquisition pursuant to a transaction that complies with
clauses (1), (2) and (3) of Section 3.7(h)(iii) below;

 

- 17 -



--------------------------------------------------------------------------------

  (ii) Individuals who, as of January 1, 2003, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
such date whose election or nomination for election by the Company’s
stockholders was approved by a vote of at least a majority of the directors then
comprising the Incumbent Board shall be considered as though such individual
were a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board;

 

  (iii)

Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company or any of
its subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries (each, a “Business Combination”), in
each case, unless, following such Business Combination, (1) all or substantially
all of the individuals and entities that were the beneficial owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the then-outstanding shares of common stock and the
combined voting power of the then- outstanding voting securities entitled to
vote generally in the election of directors, as the case may be, of the
corporation or entity resulting from such Business Combination (including,
without limitation, a corporation or entity that, as a result of such
transaction, owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership immediately prior to such Business
Combination of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities, as the case may be, (2) no Person (excluding any employee
benefit plan (or related trust) of the Company or any corporation or entity
resulting from such Business Combination) beneficially owns, directly or
indirectly, 20% or more of, respectively, the then-outstanding shares of common
stock of the corporation or entity resulting from such Business Combination or
the combined voting power of the then-outstanding voting securities of such
corporation or entity, except to the extent that such ownership existed prior to
the Business Combination, and (3) at least a majority of the members of the
board of

 

- 18 -



--------------------------------------------------------------------------------

 

directors of the corporation or entity resulting from such Business Combination
were members of the Incumbent Board at the time of the execution of the initial
agreement or of the action of the Board providing for such Business Combination;
or

 

  (iv) Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

 

3.8 Claims

 

  (a) Claim Denials. The Committee shall maintain procedures with respect to the
filing of claims for benefits under the Plan. Pursuant to such procedures, any
Participant or beneficiary (hereinafter called “claimant”) whose claim for
benefits under the Plan is denied shall receive written notice of such denial.
The notice shall set forth:

 

  (i) the specific reasons for the denial of the claim;

 

  (ii) a reference to the specific provisions of the Plan on which the denial is
based;

 

  (iii) any additional material or information necessary to perfect the claim
and an explanation why such material or information is necessary; and

 

  (iv) a description of the procedures for review of the denial of the claim and
the time limits applicable to such procedures, including a statement of the
claimant’s right to bring a civil action under ERISA following a denial on
review.

Such notice shall be furnished to the claimant within a reasonable period of
time, but no later than 90 days after receipt of the claim by the Plan, unless
the Committee determines that special circumstances require an extension of time
for processing the claim. In no event shall such an extension exceed a period of
90 days from the end of the initial 90-day period. If such an extension is
required, written notice thereof shall be furnished to the claimant before the
end of the initial 90-day period, which shall indicate the special circumstances
requiring an extension of time and the date by which the Committee expects to
render a decision.

 

  (b) Right to a Review of the Denial. Every claimant whose claim for benefits
under the Plan is denied in whole or in part by the Committee shall have the
right to request a review of the denial. Review shall be granted if it is
requested in writing by the claimant no later than 60 days after the claimant
receives written notice of the denial. The review shall be conducted by the
Committee.

 

- 19 -



--------------------------------------------------------------------------------

  (c) Decision of the Committee on Appeal. At any hearing of the Committee to
review the denial of a claim, the claimant, in person or by duly authorized
representative, shall have reasonable notice, shall have an opportunity to be
present and be heard, may submit written comments, documents, records and other
information relating to the claim, and may review documents, records and other
information relevant to the claim under the applicable standards under ERISA.
The Committee shall render its decision as soon as practicable. Ordinarily
decisions shall be rendered within 60 days following receipt of the request for
review. If the need to hold a hearing or other special circumstances require
additional processing time, the decision shall be rendered as soon as possible,
but not later than 120 days following receipt of the request for review. If
additional processing time is required, the Committee shall provide the claimant
with written notice thereof, which shall indicate the special circumstances
requiring the additional time and the date by which the Committee expects to
render a decision. If the Committee denies the claim on review, it shall provide
the claimant with written notice of its decision, which shall set forth (i) the
specific reasons for the decision, (ii) reference to the specific provisions of
the Plan on which the decision is based, (iii) a statement of the claimant’s
right to reasonable access to, and copies of, all documents, records and other
information relevant to the claim under the applicable standards under ERISA,
and (iv) and a statement of the claimant’s right to bring a civil action under
ERISA. The Committee’s decision shall be final and binding on the claimant, and
the claimant’s heirs, assigns, administrator, executor, and any other person
claiming through the claimant.

 

  (d) Notwithstanding the foregoing, following a change in control, the
independent fiduciary shall be responsible for deciding claims and appeals
pursuant to the procedures described above. Any decision on a claim by the
independent fiduciary shall be final and binding on the claimant, and the
claimant’s heirs, assigns, administrator, executor, and any other person
claiming through the claimant.

 

3.9 Successors

The Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company to expressly assume and agree to perform the Plan
in the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place.

 

3.10 Governing Law

To the extent not preempted by federal law, all questions pertaining to the
construction, regulation, validity and effect of the provisions of the Plan
shall be determined in accordance with the laws of the State of Illinois without
regard to the conflict of laws principles thereof.

 

- 20 -



--------------------------------------------------------------------------------

4.0 EMPLOYEES OF PARTICIPATING AFFILIATES

 

4.1 Eligibility of Employees of Affiliated Companies

If the Committee allows it in any individual case, this Plan is also available
to officers and employees of a corporation, partnership or other entity that is
directly or indirectly controlled by the Company, provided that such officer or
employee resides in the United States and is specifically designated as eligible
by the Committee. An entity that is directly or indirectly controlled by the
Company and employs an individual who is a Participant is hereinafter referred
to as a “Participating Affiliate”.

 

4.2 Compensation from Participating Affiliates

With respect to Participants who are employed by Participating Affiliates,
“Compensation” as used in this Plan shall include all or part of their salary,
bonus and/or shares of Gannett common stock issued pursuant to “SIRs”, ordinary
income that arises upon the exercise of a stock option as more fully described
in Section 2.12, and such other forms of taxable income derived from the
performance of services for the Company or any Participating Affiliate (as
defined in Section 4.1) as may be designated by the Committee and which may be
deferred pursuant to such special terms and conditions as the Committee may
establish.

 

4.3 Rights Subject to Creditors

The right of any Participant who is employed by a Participating Affiliate to
receive future payments under the provisions of the Plan shall be a contractual
obligation of the Company and the Participating Affiliate at the time the
Participant elects to defer compensation. Such a Participant’s right to receive
future payments is subject to the claims of the creditors of the Company and the
Participating Affiliates in the event of the Company’s or any Participating
Affiliate’s insolvency or bankruptcy as provided in the trust agreement. Plan
assets may, in the Committee’s discretion, be placed in a trust but will
nevertheless continue to be subject to the claims of the Company’s and the
Participating Affiliates’ creditors in the event of the Company’s or any
Participating Affiliate’s insolvency or bankruptcy as provided in the trust
agreement. In any event, the Plan is intended to be unfunded under Title I of
ERISA. If the Committee so permits, Participating Affiliates may also contribute
assets to the Rabbi Trust in connection with their Plan obligations under this
Article. If, at the election of the Committee, such contributions are not
separately accounted for through subtrusts, segregated accounts, or similar
arrangements, Plan assets held by the Rabbi Trust will be subject to the claims
of the Participating Affiliates’ creditors in the event of any Participating
Affiliate’s insolvency or bankruptcy as provided in the trust agreement.

 

- 21 -



--------------------------------------------------------------------------------

4.4 Certain Distributions

Notwithstanding any Payment Commencement Date or Method of Payment selected by a
Participant employed by a Participating Affiliate, if such a Participant ceases
to be employed by the Company or a Participating Affiliate other than (i) at or
after early or normal retirement pursuant to a retirement plan of the Company,
(ii) by reason of the Participant’s death, or (iii) by reason of the
Participant’s total disability, the Committee, in its sole discretion, shall
determine whether to distribute such Participant’s benefits in the form of five
annual installment payments, or as a lump sum. In either case, such payment
shall begin within a reasonable period of time following the termination of
employment.

 

4.5 Assignability

The benefits payable under this Plan to an employee of a Participating Affiliate
shall not revert to the Company or Participating Affiliate or be subject to the
Company’s or Participating Affiliate’s creditors prior to the Company’s or
Participating Affiliate’s insolvency or bankruptcy, nor, except pursuant to will
or the laws of descent and distribution, shall they be subject in any way to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
charge, garnishment, execution or levy of any kind by the Participant, the
Participant’s beneficiary or the creditors of either, including such liability
as may arise from the Participant’s bankruptcy.

 

- 22 -